Exhibit 10.6




2017 RESTRICTED STOCK UNIT AGREEMENT
AGREEMENT, by and between XL Group Ltd, an exempted company incorporated in
Bermuda with limited liability (“the Company”), and You (the “Grantee”) is
effective as of February 28, 2017.
WHEREAS, the Grantee is an employee of the Company and/or any of its
subsidiaries (collectively called the “Company”); and
WHEREAS, the Company regards the Grantee as a valuable employee of the Company
and has determined it to be in the interest of the Company to grant to the
Grantee an award of Restricted Stock Units under the Company’s 1991 Performance
Incentive Program (the “Program”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee agree as follows:
(a)Grant of Restricted Stock Units.
The Company has granted to the Grantee an award (the “Award”) of ___________
Restricted Stock Units (the “Restricted Stock Units”) on February 28, 2017 (the
“Grant Date”), subject and pursuant to all terms and conditions stated in this
Agreement and in the Program, which is incorporated by reference into this
Agreement and made a part hereof as though herein fully set forth. Any
capitalized terms used herein and not defined shall have the meanings given to
those terms in the 1991 Performance Incentive Program.
(b)Vesting.
The Award will vest in three equal annual installments, beginning on the first
anniversary of the Grant Date and continuing on the following two anniversaries
thereof; provided, however, that the Award shall vest in full as set forth in
subparagraphs (e)(i), (e)(ii) and (e)(v) below and shall vest as set forth in
subparagraphs (e)(iii) and (e)(iv) below in the event of termination of the
Grantee’s employment under the circumstances set forth therein. The portion of
the Award, if any, that is not vested immediately following termination of the
Grantee’s employment (or that is not scheduled to vest under subparagraph
(e)(iii) below following Retirement) shall be immediately forfeited.




        

--------------------------------------------------------------------------------




(c)Distribution of Stock.
At the time the Award vests in accordance with paragraph (b) above, the Company
shall distribute to the Grantee a number of Common Shares, US$0.01 par value per
share of the Company (the “Shares”) equal to the number of Restricted Stock
Units which vested; provided, however, that, notwithstanding the foregoing, to
the extent the Restricted Stock Units become vested due to the Grantee’s
Retirement, the Shares corresponding thereto will be distributed to the Grantee
at the earliest of the following: (i) at the times the Restricted Stock Units
would have otherwise vested under the regular vesting schedule set forth in
paragraph (b) above, (ii) upon the death of the Grantee, or (iii) upon a Change
of Control, except that, if the Restricted Stock Units are deferred compensation
for purposes of Section 409A of the Code, only if the event constituting a
Change of Control also constitutes a “change in control event” (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company. Prior to the
Company’s delivery of the Shares, the Grantee shall pay to the Company an amount
of cash equal to the par value for each of such Shares delivered.
(d)Rights and Restrictions.
The Restricted Stock Units shall not be transferable other than pursuant to will
or the laws of descent and distribution. Prior to vesting of the Restricted
Stock Units and delivery of the Shares to the Grantee, the Grantee shall not
have any rights and privileges of a shareholder as to the Shares subject to the
Award. Specifically, the Grantee shall not, except as set forth in paragraph (f)
below, have the right to receive dividends or the right to vote such Shares
prior to vesting of the Award and delivery of the Shares.










2
        

--------------------------------------------------------------------------------




(e)Special Termination Provisions.
(i)    Death of Grantee. In the event the Grantee dies while in the employment
of the Company, the Award shall vest in full immediately.
(ii)    Termination of Employment Due to Permanent Disability. In the event the
Grantee’s employment with the Company is terminated by the Company by reason of
the Grantee’s Permanent Disability, the Award shall vest in full immediately.
For purposes hereof, “Permanent Disability” means those circumstances under
which the Grantee has been unable to perform his duties and responsibilities
with the Company for at least 60 continuous days because of physical, mental or
emotional incapacity resulting from injury, sickness or disease, and will be
unable to continue to perform his or her duties and responsibilities for a total
of six (6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury, sickness or disease; provided,
however, that with respect to any Grantee who, at the time a determination
concerning Permanent Disability is to be made, is employed under a written
employment agreement with the Company or an Affiliate which includes a
definition of “permanent disability” or “disability”, Permanent Disability shall
have the meaning so attributed in such employment agreement.
(iii)    Termination of Employment Due to Retirement. In the event the Grantee’s
employment with the Company is terminated due to his or her Retirement other
than as set forth in subparagraph (e)(v) below, the Award will continue to vest
in accordance with the regular vesting schedule set forth in paragraph (b) above
as if the Grantee’s employment had not terminated; provided, that if such
termination occurs within one year of the Grant Date, then such termination will
not be considered a “Retirement” for purposes of this Agreement, no part of the
Award will vest, and the entire Award will be immediately cancelled and
forfeited upon such termination. For purposes hereof “Retirement” shall mean the
termination of employment by the Grantee if (i) the Grantee’s age plus
continuous years of service with the Company (for the avoidance of doubt,
counting years of service with a subsidiary of the Company prior to the closing
date of the transaction in which it became a subsidiary of the Company) is at
least 65, (ii) such termination of employment occurs either (x) after the
Grantee has reached age 55 and the Grantee has a minimum of five years of
continuous service with the Company (counting not more than two years of service
with a


3
        

--------------------------------------------------------------------------------




subsidiary of the Company prior to the closing date of the transaction in which
it became a subsidiary of the Company), or (y) after the Grantee has reached age
60 and the Grantee has a minimum of five years of continuous service with the
Company (counting not more than four years of service with a subsidiary of the
Company prior to the closing date of the transaction in which it became a
subsidiary of the Company), and (iii) a determination has been made by the
Company, in its sole discretion, that it is appropriate under the circumstances
(taking into account, without limitation, the intention of the Grantee with
respect to future employment) for the Restricted Stock Units to continue to vest
as described above.
(iv)    Involuntary Termination of Employment. In the event the Grantee’s
employment with the Company is terminated by the Company not for Cause (as
defined below) other than as set forth in subparagraph (e)(v) below, a pro rata
portion of the Restricted Stock Units will vest immediately. Such pro rata
vesting will be determined based upon the number of days of service completed in
the vesting period between the Grant Date and the last day worked, divided by
the total number of days in the three-year vesting period. Any remaining
unvested portion of the Restricted Stock Units will be immediately forfeited.
“Cause” shall mean (i) conviction of the Grantee of a felony involving moral
turpitude or dishonesty; (ii) the Grantee, in carrying out his or her duties for
the Company, has been guilty of (A) gross neglect or (B) willful misconduct;
provided, however, that any act or failure to act by the Grantee shall not
constitute Cause for this purpose if such act or failure to act was committed,
or omitted, by the Grantee in good faith and in a manner reasonably believed to
be in the overall best interests of the Company; (iii) the Grantee’s continued
willful refusal to obey any appropriate policy or requirement duly adopted by
the Company and the continuance of such refusal after receipt of notice; or
(iv) Grantee’s sustained failure to perform the essential duties of Grantee’s
role after receipt of notice. The determination of whether the Grantee acted in
good faith and that he or she reasonably believed his or her action to be in the
Company’s overall best interest will be in the reasonable judgment of the
General Counsel of the Company or, if the General Counsel shall have an actual
or potential conflict of interest, the Committee.


4
        

--------------------------------------------------------------------------------




(v)    Change of Control. In the event (x) a Change of Control (as defined in
the Program) occurs and (y) within two years after consummation of the Change of
Control, the Grantee’s employment with the Company is terminated either by the
Company without Cause or by the Grantee for Good Reason (as defined below), then
the Award shall vest in full upon such termination of employment. For this
purpose, “Good Reason” means (X) if the Grantee is employed under a written
employment agreement with the Company or an Affiliate which includes a
definition of “good reason”, the definition of “good reason” in that agreement,
or (Y) if the Grantee is not employed under a written employment agreement with
the Company or an Affiliate which includes a definition of “good reason”, “Good
Reason” means the occurrence of any of the following within two years after the
occurrence of a Change of Control, unless done with the prior written consent of
the Grantee, where notice of termination is provided as described below: (I)(A)
the assignment to the Grantee of any duties inconsistent in any material adverse
respect with his or her position, duties, authority or responsibilities, or (B)
a material diminution of the Grantee’s duties, authority or responsibilities in
effect immediately before the Change of Control; (II) a material reduction in
the Grantee’s annual base salary or target annual bonus; or (III) the Company’s
requiring the Grantee’s primary office to be more than 50 miles from its then
current location but only if the new office is also more than 50 miles from the
Grantee’s principal residence; provided that the Grantee must provide written
notice of his or her intention to terminate employment for Good Reason to the
Company within 60 days of having actual knowledge of the events giving rise to
such Good Reason, which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason, the
Company shall have 30 days from its receipt of such notice to remedy the
condition, in which case Good Reason shall no longer exist with regard to such
condition, and any date of termination for Good Reason shall not be more than
180 days after the Good Reason event occurs.
(f)Dividend Equivalents.
As of each date on which a cash dividend is paid on Shares, the number of
Restricted Stock Units subject to this Award shall be increased by that number
of Restricted Stock Units (including fractional units) determined by
(i): multiplying the amount of such dividend (per Share) by the number of unpaid
Restricted Stock Units subject to this Award immediately before the payment of
the dividend; and (ii) dividing the total so determined by the Fair Market Value
of a Share on the date of payment of such cash dividend. Such additional
Restricted Stock Units shall have the same terms and conditions, including,
without limitation, vesting and distribution terms and conditions, as the
Restricted Stock Units in respect of which they were awarded.




5
        

--------------------------------------------------------------------------------




(g)Status of Shares.
Upon issuance, the Shares shall rank equally in all respects with the other
outstanding Shares and shall be fully paid.
(h)Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of the Company whether by way of capitalization of profits or
reserves, capital distribution, rights issue, consolidation or sub-division of
Shares, the conversion of one class of share to another or reduction of capital
or otherwise the number of Shares subject to this Award shall be proportionately
adjusted by the Board on an equitable basis.
(i)Obligations as to Capital.
The Company agrees that it will at all times maintain authorized and unissued
share capital sufficient to fulfill all of its obligations under this Agreement.
(j)Withholding.
The Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable income tax withholding requirements or social
security or similar withholding requirements arising out of the Award. The
Company may withhold or sell such number of Shares, to which the Grantee would
otherwise be entitled, as is appropriate in the opinion of the Company to meet
any responsibility for the withholding of taxes, social payments or other
amounts under applicable law.
(k)Transfer Restrictions.
Grantee shall comply with the Company’s stock ownership guidelines as in effect
from time to time.


6
        

--------------------------------------------------------------------------------




(l)References.
References herein to rights and obligations of the Grantee shall apply, where
appropriate, to the estate or personal representative of the Grantee without
regard to whether specific reference to them is contained in a particular
provision of this Agreement.
(m)Notice.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
If to the Company:
By Post:


XL Group Ltd
O’Hara House
One Bermudiana Road
Hamilton HM 08
Bermuda
Attn.: General Counsel
If to the Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at the Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which the Grantee may specify in a notice
delivered to the Company in the manner set forth herein.
(n)Section 409A.
It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an


7
        

--------------------------------------------------------------------------------




amendment of the Agreement is necessary in order for it to comply with Section
409A or Section 457A of the Code (and not result in tax or penalties under such
Sections), the Company may modify the Agreement in good faith in a manner that
preserves the original intent of the parties to the extent reasonably possible.
Notwithstanding any provision to the contrary in this Agreement, if Grantee is
deemed on the date of his or her “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment that is considered deferred compensation under Section
409A payable on account of a “separation from service” that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment shall be made on
the date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of Grantee’s “separation from service,” or (ii) the date
of Grantee’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this paragraph (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Grantee in a lump sum and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment that are
considered deferred compensation under Section 409A, references to Grantee’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Grantee’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
(o)Clawback Policy.
Notwithstanding any term of these Restricted Stock Units to the contrary, the
Company reserves the right to cancel these Restricted Stock Units or require the
return of Shares received under these Restricted Stock Units (or the cash value
of the Shares, as determined by the Board in its sole discretion) to the extent
provided under, and in accordance with, the Company's Clawback Policy as in
effect from time to time, which Policy is incorporated into this Agreement by
reference. As a condition to the grant of these Restricted Stock Units, the
Grantee agrees that he or she will be subject to, and comply with the terms of,
the Company's Clawback Policy as in effect from time to time as it applies to
any compensation, including equity awards, bonus and other incentive awards.




8
        

--------------------------------------------------------------------------------




(p)Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.




9
        